DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner has considered the IDS filed 25 May 22.  It should be noted that this IDS was filed prior to the issuance of the previous Office action (the Final Rejection Office action dated 31 May 22), but it was not considered by the Examiner at that time because it had not yet showed up on the Examiner’s docket prior to that examination).  As such, this IDS was considered during the AFCP 2.0 consideration time as requested by the Applicant on 29 Jul 22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Pytel on 5 Aug 22.
The application has been further amended (i.e. since the proposed after-final rejection claim set filed 29 Jul 22 has been marked as “okay to enter” and already included amendments to the claims, and this amendment is to those claims rather than to the previous claims filed 4 May 22) as follows: 
In independent Claim 1:
in the “setting a parameter value” limitation, change “setting a parameter value” to be “setting a controller parameter value”;
in the “determining, using at least…” limitation, change “the parameter value” to be “the controller parameter value”; and
in the “reducing dither noise” limitation, change “modifying a controller parameter value” to be “modifying [[a]] the controller parameter value”
In independent Claim 8:
in the “set a parameter value” limitation, change “set a parameter value” to be “set a controller parameter value of the one or more controller parameters”;
in the “determine, using at least…” limitation, change “the parameter value” to be “the controller parameter value”; and
in the “filter the dither noise” limitation, change “modifying the one or more controller parameters” to be “modifying the controller parameter value of the one or more controller parameters”
also in the “filter the dither noise” limitation, change “using the modified one or more controller parameters” to be “using the modified controller parameter value of the one or more controller parameters”
In independent Claim 15:
in the “sets a parameter value” limitation, change “sets a parameter value” to be “sets a controller parameter value of one or more controller parameters”;
in the “determines, using at least…” limitation, change “the parameter value” to be “the controller parameter value”; and
in the “reduces dither noise” limitation, change “modifying, based on the adjustment parameter, one or more controller parameters” to be “modifying, based on the adjustment parameter, the controller parameter value of the one or more controller parameters”
In dependent Claim 17:
change “the one or more controller parameters that are modified” to be “the modified controller parameter value of the one or more controller parameters
Response to Arguments
Applicant’s arguments and proposed after-final amendments, each filed 29 Jul 22, with respect to the prior art rejections have been fully considered and are persuasive.  The 35 USC 103 rejections to all pending claims have been withdrawn.  It should be further noted that those same changes that were made in that proposed after-final amendment also sufficiently patentably differentiated the instant application’s claims from those of US 11117612, which enabled the withdrawal of the previously made Double Patenting rejections (and thus removes the need for Applicant to file a Terminal Disclaimer).
Reasons for Allowance
Examiner has indicated that the after Final Rejection proposed claim amendments (submitted with the AFCP 2.0 program request filed 29 Jul 22) were okay to enter, and following that amendment being entered, Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set submitted 29 Jul 22 and the above amendments made by the authorized Examiner’s Amendment, all current claims are allowed.  These amendments overcome both the previously made double patenting rejections (as the instant application’s claims and the claims of US 11117612 are no longer patentably indistinct), and the previously made 35 USC 103 rejections utilizing the prior art of record.  The prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A method for attenuating dither noise in a steering system, the method comprising: computing a torque command based on an input torque; generating a current command corresponding to the torque command; filtering, using a high-pass filter, a handwheel torque associated with a handwheel torque signal indicating a torque applied to a handwheel of the steering system; setting a controller parameter value to a first predetermined value in response to an absolute value of the filtered handwheel torque being less than a threshold and to a second predetermined value in response to the absolute value of the filtered handwheel torque being greater than or equal to the threshold; determining, using at least a magnitude of a motor acceleration and the controller parameter value, an adjustment parameter; reducing dither noise of the steering system by changing frequency response characteristics of a motor current controller by modifying the controller parameter value of the motor current controller based on the adjustment parameter; and generating a voltage command using the current command and the modified controller parameter value, the voltage command used to generate torque by a motor of the steering system.”).  Note that the bolded limitations above generally define the contribution over the prior art of record, despite the reasons for allowance clearly indicating that it is the entire combination of limitations in these independent claims that render these claims allowable.  Independent Claims 8 and 15 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 8 and 15.  Dependent Claims 2-7, 9-14, and 17-20 are also allowed for at least including the limitations of independent Claim 1, independent Claim 8, or independent Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663